ACCEPTED
                                                                                       05-15-00073-CV
                                                                             FIFTH COURT OF APPEALS
                                                                                      DALLAS, TEXAS
                                                                                  4/16/2015 1:05:02 PM
                                                                                            LISA MATZ
                                                                                                CLERK

                                 No. 05-15-00073-CV
                         IN THE COURT OF APPEALS
                                                                       FILED IN
                                                                5th COURT OF APPEALS
                                      FOR THE                       DALLAS, TEXAS
                             FIFTH DISTRICT OF TEXAS            4/16/2015 1:05:02 PM
                                                                      LISA MATZ
                                     AT DALLAS                          Clerk

      ________________________________________________________

                                DANYEL MOFFETT,

                                      Appellant,

                                           v.

                               VINCENT TOARMINA,

                               Appellee.
          ________________________________________________________
           AGREED CORRECTION OF REPORTER’S RECORD
          ________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      COME NOW, Danyel Moffett (“Moffett”), Appellant and Vincent Toarmina

(“Toarmina”), Appellee in the above-entitled and numbered appeal, and file this

Agreed Correction of Reporter’s Record pursuant to Tex. R. App. P. 34.6(e)(1).

      The Reporter’s Record does not include the following exhibits admitted at

trial and attached hereto:

      Def. Ex. 29            Charles Vincent Toarmina’s Response to Request for

                             Disclosure

AGREED CORRECTION OF REPORTER’S RECORD – Page 1
      Def. Ex. 30          Charles Vincent Toarmina’s First Supplemental

                           Response to Request for Disclosure

      The parties agree that the documents attached hereto are true and correct

copies of Exhibits 29 and 30 admitted into evidence by the court at the trial of this

matter.   The parties notify the Court of this agreement, and by this Agreement,

correct the record as provided in Tex. R. App. P. 34.6(e)(1). The parties agree that

Exhibits 29 and 30 shall be made part of the Reporter’s Record for all purposes as if

included in the certified reporter’s record.

                                        Respectfully submitted,

                                        /s/ Michael L. Jones
                                        Michael L. Jones
                                        State Bar No. 10929460
                                        mjones@henryandjones.com
                                        Elizabeth R. Caldcleugh
                                        State Bar No. 00787184
                                        erc@henryandjones.com
                                        HENRY & JONES, L.L.P.
                                        2902 Carlisle Street, Suite 150
                                        Dallas, Texas 75204-4004
                                        (214) 954-9700
                                        (214) 954-9701 Telecopy

                                        ATTORNEYS FOR APPELLANT
                                        DANYEL MOFFETT




AGREED CORRECTION OF REPORTER’S RECORD – Page 2
                                                            /s/ Luis P. Bartolomei
                                                            Luis P. Bartolomei
                                                            State Bar No. 00796172
                                                            luis@thebartolomeifirm.com
                                                            The Bartolomei Firm
                                                            3710 Rawlins, Suite 1601
                                                            Dallas, Texas 75219
                                                            (214) 741-2662 Telephone
                                                            (214) 741-4717 Facsimile

                                                            ATTORNEY FOR APPELLEE
                                                            CHARLES VINCENT TOARMINA




S:\1295 2459 Moffett\Appeal\Correction of the Record.docx




AGREED CORRECTION OF REPORTER’S RECORD – Page 3
                      Calloway Norris Burdett
                                                                                        04: 16:1_5 p.m.   01-21-2014         3 /49
214 521 2201
                                                                                             (



                                                    CAUSE NO. PR-13-2655-2

               IN RE: ESTA TE OF                                   §           IN THE PROBATE COURT
                                                                   §
               DAVID ANTHONY TOARMJNA,                             §               NUMBER TWO OF
                                                                   §
               DECEASED.                                           §           DALLAS COUNTY, TEXAS

                                           CHARLES VINCENT TOARMINA'S
                                        RESPONSE TO REQUEST FOR DISCLOSURE

               TO:     DANYEL MOFFETT, by and through her attorney of record, Michael L. Jones, Henry &
                       Jones, L.L.P., 2902 Carlisle Street, Suite 150, Dallas, Texas 75204-4004.

                       Pursuant to Rule 194.3 of the Texas Rules of Civil Procedure, Defendant, Charles Vincent

               Toarmina ("Vince"), by and through Brandy Baxter-Thompson, attorney of record, serves the

               attached responses to DANYEL MOFFETT's Request for Disclosure.

                                                    CONDITIONS TO RESPONSES

                      These answers arc based upon Vince' current knowledge after reasonable investigation and

               upon Vince' interpretation and construction of the requests. It should be noted that neither the

               investigation of the facts related to this case, nor discovery pertaining thereto, have been completed.

               All of Vince' responses are based only upon such information and documents as are currently

               available. It is anticipated that further discovery, legal research, independent investigation and

               additional facts, add meaning to known facts, and establish new factual conclusions and new legal

               contentions, all of which may lead to substantial addition to, changes in, and/or variations from that

               which is set forth herein.

                                      RESPONSES TO REQUESTS FOR DISCLOSURE

               Request I:      R. l 94.2(a).    State the correct names of the parties to the lawsuit.

                      Response:         Parties are correctly named


               CHARLES VINCENT TOARMlNA'S RESPONSE TO REQUEST FOR DISCLOSURE- Page I


                                                                                                                       DEFENDANT'S
                                                                                                                i        EXHIBIT
                                                                                                                I       ~q
                      Calloway Norris Burdett                                          04: 16)_7 p.m.   01-21-2014       4 /49
214 521 2201




                                                    CAUSE NO. PR-13-2655-2


               Request 2:      R.194 .2(b).     State the name, address, and telephone number of each potential party.

                       Response:        Nicholas Toannina


               Request 3:     R. l 94.2(c).     State the legal theories and, in general, the factual bases for your
               claims or defenses.

                       Re.spouse:       David Anthony Toarmina ("Decedent") died on July I, 2013, in Pierce
                                        County, Washington at the age of fifty-four (54) years. He is survived by his
                                        sons, Charles Vincent Toarmina and Nicholas Toarmina. At the time of his
                                        death, he was not married. Prior to his death, he had been married to Frances
                                        Wright, who is the mother of Charles Vincent Toarmina and Nicholas
                                        Toarmina. That married ended in divorce on April 28, 1995. Decedent never
                                        remarried.

                                        Furthermore, Decedent never agreed to be married to Danyel Moffett, never
                                        held himself out as married to Danyel Moffett and never intended to marry
                                        Danyel Moffett. Decedent never represented to others that he was married
                                        to Danyel Moffett; in fact, Decedent frequently represented to others that he
                                        was not married and never intended to marry Danyel Moffett. Additionally,
                                        the Decedent and Danyel Moffett filed tax returns with the Internal Revenue
                                        Service as "single," further evidencing the fact that they did not intend to
                                        hold themselves out as married.


               Request 4:   R.194.2(d).         State the amount of economic damages and any method of calculating
               the damages.

                      Response:         Vince is entitled to recover his reasonable and necessary attorneys fees out
                                        of the Estate at the normal hourly rates of his attorneys.


               Request 5:    R. l 94.2(e). State the name, address, and telephone number of persons having
               knowledge of relevant facts, and state each person's connection with the case.

                      Response:




               CHARLES VINCENT TOARMfNA'S RESPONSE TO REQUEST FOR DISCLOSURE- Page 2
                                                                        04: 16;_40 p.m.   01-21-2014   5 /49
214 521 2201         Calloway Norris Burdett
                                                                            (




                                               CAUSE NO. PR-13-2655-2

                      Charles Vincent Toannina
                      Available through his attorney of record
                      Brandy Baxter-Thompson
                      Calloway, Norris, Burdette & Weber, PLLC
                      3811 Turtle Creek Blvd., Suite 400
                      Dallas, Texas 75219
                      214-521-1520
                      Danyel Moffett
                      Available through her attorney of record
                      Michael Jones
                      Henry & Jones, L.L.P.
                      2902 Carlisle Street, Suite 150
                      Dallas, Texas 75204-4004
                      Elena, Steve, Alex and Maria Villanueva
                      250 I Schooner Dr
                      Plano TX 75074
                      2 I 4-803-9333

                      Friends of Decedent and Toarmina family
                      Mathew, Amanda, Kathleen, and Greg Stephens
                      I I 15 Stratford
                      Richardson TX 75080
                      972-680-8085
                      972-489-4732

                      Friends of Decedent and Toarmina family
                      Ryan, Gabriel, and Debra Figueroa
                      4144 Maple Shade Ave
                      Sachse TX 75048
                      972-530-7046
                      2 I4-418-480 I

                      Friends of Decedent and Toannina family




               CHARLES VINCENT TOARMINA'S RESPONSE TO REQUEST FOR DISCLOSURE- Page 3
                                                                        04: 16:49 p.m.   01-21-2014   6/49
214 521 2201         Calloway Norris Burdett                                (    .




                                               CAUSE NO. PR-13-2655-2

                      Steven Bieberly
                      2505 Meadow Ridge
                      Garland TX 75044
                      214-4 I 8-4846

                      Friends of Decedent and Toannina family
                      Dane Bodnyk
                      4835 LBJ Fwy
                      Suite 900
                      Dallas TX 75244
                      972-898-8945

                      Co-Worker of Vince
                      Patrice Gardner
                      4835 LBJ Fwy
                      Suite 900
                      Dallas TX 75244
                      469-223-1535

                      Co-Worker of Vince
                      Erin Haney
                      4835 LBJ Fv.'Y
                      Suite 900
                      Da!Jas TX 75244
                      214-532-0703

                      Former Co-Worker of Vince
                      Russell Johnston
                      4835 LBJ Fwy
                      Suite 900
                      Dallas TX 75244
                      817-793-2465

                      Fotmer Co-Worker of Vince




               CHARLES VINCENT TOARMINA ·s RESPONSE TO REQUEST FOR DISCLOSURE - Page 4
                                                                               04:16,:S6p.m.   01-21-2014   7149
214 521 2201         Calloway Norris Burdett
                                                                                   (




                                               CAUSE NO. PR-13-2655-2


                      Pam Depalo
                      1505 Sycamore St
                      Savannah TX 76227
                      305-546-3654

                      Former Co-Worker of Vince
                      Leigh Taylor
                      Attorney at Law
                      2700 Sherrill Park Ct
                      Richardson TX 75082
                      214-906-1441

                      Fom1er Tenant of Decedent's
                      Steve Macon
                      17817 Coit rd Apt 1304
                      Dallas TX 75252
                      214-577-3383

                      Friend of Decedent's since college
                      Frances Wright Dowell
                      19022 Short Meadow
                      Forney TX 75126
                      214-212-6656

                      Former wife of David Toarmina
                      John Paul Dowell
                      19022 Short Meadow
                      Forney TX 75126
                      214-212-6656

                      Frances Wright Dowell's husband
                      Nicholas Toarmina (brother and co beneficiary with Charles Toarmina)
                      851 Lake Carolyn Pkwy #208
                      Irving TX 75039
                      615-507-8063

                      Decedent's son



               CHARLES VINCENT TOARMINA 'S RESPONSE TO REQUEST FOR DISCLOSURE - Page 5
                                                                        04:17;04p.m.   01-21-2014   8 /49
214 521 2201         Calloway Norris Burdett                               (   ,




                                               CAUSE NO. PR-13-2655-2

                      Valarie and Clarence Raymond Mcgee
                      I06 Weston Dr
                      Royse City TX 75189
                      469-338-9263
                      Sherri Wright
                      15905 Bent Tree Forest Cr #I 083
                      Dallas TX 75248
                      972-880-5553
                      Marcella Wright
                      204 Patterson Dr
                      Greenville TX 75402
                      214-212-8955
                      Pam Wright
                      3309 Nashville St
                      Greenville TX 75402
                      903-456-1761
                      Renee and Anthony Ausmus
                      1955 Split Rail Ct
                      Marietta GA
                      404-661-4041
                      Christina Carillo
                      I 3735 Stardust Ln
                      Farmers Branch TX 75234
                      469-733-2939
                      Jami Lee Goins-Smith
                      13735 Stardust Ln
                      Farmers Branch TX 75234
                      469-733-2939


                      Skip Nuss
                      Dallas, Texas

                      Former Co-worker of Decedent




               CHARLES VINCENT TOARMINA'S RESPONSE TO REQUEST FOR DISCLOSURE - Page 6
                                                                            04:1];J2p.m.   01-21-2014   9 /49
214 521 2201        Calloway Norris Burdett
                                                                                (




                                                   CAUSE NO. PR-13-2655-2

                      Penny Baker Martin
                      Rockwall, Texas

                      Ex-girl friend of Decedent
                      Grahmm Baker
                      Rockwall, Texas

                      Son of Penny Baker Martin
                      David Wilson
                      801 Table Rock Way
                      Lewisville TX 75077
                      972-434-0213

                      College friend of Decedent
                      Derek and Kelsey Hubert
                      Dallas County

                      Decedent's neighbor
                      Cameron Bara
                      Dallas County
                      Britney Culver
                      Dallas County
                     Taryn Mosely
                     Denton County
                     Crystal Duran
                     Dallas County
                     Dolores Eisenburg
                     8400 CR353
                     Terrell TX 75161
                     972-524-2331

                      Decedent's sister




               CHARLES VINCENT TOARMINA'S RESPONSE TO REQUEST FOR DISCLOSURE - Page 7
                                                                         04:17;J~p.m.   01-21-2014   10/49
214 521 2201         Calloway Norris Burdett




                                                CAUSE NO. PR-13-2655-2

                      Laura Mattheis
                      3601 Trailwood Ct
                      Tyler TX 75707
                      903-253-3 727

                      Decedent's sister
                      Vern Mattheis
                      360 I Trailwood Ct
                      Tyler TX 75707
                      903-253-3729

                      Decedent's brother-in-law
                      Alan Eisenburg
                      8400 CR 353
                      Terrell TX 75 l 6 l
                      972-524-2331

                      Decedent's brother-in-law
                      Tony Delaune
                      Attorney at law
                      3110 Thomas Ave. #515
                      Dallas TX 75204
                      469-766-6646

                      Decedent's nephew
                      Natalia Oehninger
                      Attorney at Law
                      31 l 0 Thomas Ave. #515
                      Dallas TX 75204
                      757-450-8688

                      Decedent's nephew's fiance
                      Adam Delanue
                      8400 CR 353
                      Terrell TX 7516 l
                      214-707-1689

                      Decedent's nephew

               CHARLES VINCENT TOARMINA 'S RESPONSE TO REQUEST FOR DISCLOSURE - Page 8
                                                                         04: 1~;2p p.m.   01-21-2014   11 /49
214 521 2201        Calloway Norris Burdett (




                                                CAUSE NO. PR-13-2655-2

                      Brittney Mcklosky
                      805 Jack Ct
                      Longview TX 75601
                      903-331-2917

                      Decedent's niece

                      Ryan Mcklosky
                       805 Jack Ct
                      Longview TX 75601
                      903-331-2917

                      Decedent's niece· s husband

                      Hannah Toarrnina
                      3102 Bill Owens Pkwy
                      Longview TX 75605

                      Decedent's niece

                     1'ioreenFreeman
                     3102 Bill Owens Pkwy
                     Longview TX 75605
                     903-238-5537

                      Decedent's ex-sister-in-law

                      Chris and Melinda Toarmina
                      5741 Westchester Meadow Dr
                      St. Charles MO 63304
                      636-300-1852

                      Decedent's cousin and his cousin's wife

                     Lisa Toarmina Grimes
                     Attorney at Law
                     305 Baker Ave
                     St. Louis MO 63119
                     314-918-7310

                      Decedent's cousin




               CHARLES VINCENT TOARMINA'S RESPONSE TO REQUEST FOR DISCLOSURE - Page 9
                                                                       04:17;33 p.m.   01-21-2014   12 /49
214 521 2201        Calloway Norris Burdett
                                                                          (




                                              CAUSE NO. PR-13-2655-2

                      Tina Toannina Brilla
                      141 Fallon Villa Ct
                      O'Fallon MO 63368
                      314-640-9027

                      Decedent's cousin

                      Barbara Kudla
                      33 Wistar Way
                      O'Fallon MO 63366
                      636-293-5406

                      Decedent's cousin

                      James, Eugenia, and Joe Villegas
                      95 Faybridge Manor Phvy
                      Lake St. Louis MO 63367
                      636-561-4342

                      Decedent's aunt, uncle and cousin

                      Kathy and Larry Ackermann
                      1590 Gallop Ln
                      Florissant MO, 63033
                      314-440-3918

                      Decedent's aunt and uncle

                      James and Holly Ackermann
                      1988 Northwest l 57th St.
                      Clive IA, 50325
                      515-987-4165

                      Decedent's aunt and uncle

                      Virginia "Jenny" Ackermann
                      4425 North 121'1 terrace
                      Kansas City KS, 66109
                      913-721-1015




               CHARLES VINCENT TOARMINA ·s RESPONSE TO REQUEST FOR DISCLOSURE- Page 10
                                                                                       04:1?:41 p.m.   01-21-2014      13 /49
214 521 2201           Calloway Norris Burdett
                                                                                          (




                                                     CAUSE NO. PR-13-2655-2

                        Michael and Angela Ackennann
                        2405 Johnstown Dr
                        Florissant MO, 63033
                        314-839-7763
                        Maryann Toarmina
                        4105 Fillbrook Ln
                        Tyler TX 75707
                        903-746-1122

                        Decedent's mother
                       Any person named by opposing parties in their Response to Request for Disclosure.

               Request 6:     R. l 94.2(f).      For each individual who may be called by you or your attorney as an
               expert witness, state:

                       1.       the expert's name, address, and telephone number;

                      Brandy Baxter-Thompson
                      CALLOWAY, NORRIS, BURDETTE & Weber, PLLC
                      38 l I Turtle Creek Blvd., Suite 400
                      Dallas, Texas 75219-4423
                      214-521-1520

                      2.        the subject matter on which the expert will testify;

                       Ms. Baxter-Thompson may be called to testify as to the reasonableness and necessity of
               attorneys' fees for Defendant and Counter-Plaintiff. The substance of facts to vlhich Ms. Baxter-
               Thompson may testify includes her tee agreement with Defendant and Counter-Plaintiff, hours
               completed on this case, the work done, the necessity and reasonableness of said work and the
               calculation of attorneys' fees, inter alia. She will testify regarding the law and feasibility of
               awarding attorneys' fees and expenses in general probate matters and probate litigation matters.

                        No other testifying experts have been retained at this time. If any testifying experts are
               retained, this response will be supplemented as required by law.

                       3.     the mental impressions and opinions held by the expert and the basis for them (or
               documents reflecting such information if the expert is not retained by, employed by, or otherwise
               subject to your control);

                      The general substance of Mrs. Baxter-Thompson's mental impressions and opinions are as
               follows:

               CHARLES VINCENT TOARMINA 'S RESPONSE TO REQUEST FOR DISCLOSURE - Page 11
                       Calloway Norris Burdett                                           04:17,:54 p.m.   01-21-2014       14/49
214 521 2201




                                                     CAUSE NO. PR-13-2655-2

                       a.       The legal services rendered to Defendant and Counter-Plaintiff by Calloway, Norris,
                                Burdette & Weber, PLLC have been necessary in the an10unts of time expended in
                                rendering those legal services have been reasonable;

                       b.       The fees charged for those services are reasonable given the experience and
                                qualifications of Mrs. Baxter-Thompson and attorneys from her firm assisting in this
                                matter, and such fees are customary in Dallas County, Texas; and

                       c.       The litigation expenses incurred by Calloway, Norris, Burdette & Weber, PLLC in
                                connection with this action are reasonable and were necessary or similar legal
                                services in similar cases, the amount involved and the results obtained, the time
                                limitations imposed by the client or other circumstances, the education, training,
                                experience, ability of the attorneys performing the legal services, and whether the fee
                                is fixed or contingent on results obtained or uncertainty of collection before the legal
                                services have been rendered.                                                ·

                       Ms. Baxter-Thompson's opinions are based on the time and labor required to perform the
               legal services, the novelty and difficulty of the questions involved, the skill requisite to perform the
               legal services properly, the likelihood that acceptance of the case will preclude other employment
               by the attorneys, the fee customarily charged and the locality for similar legal services in similar
               cases, the amount involved and the results obtained, the time limitations imposed by the client or
               other circumstances, the education, training, experience, ability of the attorneys perforn1ing the legal
               services, and whether the fee is fixed or contingent on results obtained or uncertainty of collection
               before the legal services have been rendered.

                      4.        if the expert is retained by, employed by, or otherwise subject to your control:

                                A)       produce all documents, tangible things, reports, models, or data compilations
                                         that have been provided to, reviewed by, or prepared by or for the expert in
                                         anticipation of the expert's testimony; and

                                B)       produce the expert's current resume and bibliography.

                       Response: The legal fee invoices with appropriate redactions for any information as
               protected from disclosure by the attorney-client privilege or work-produce doctrine will be produced.
               Ms. Baxter-Thompson's resume will be provided upon request.

               Request 7:       R. ! 94.2(g).    Produce any indemnity and insuring agreements as described in Rule
               J 92.3(f).

                      Response:          None


               CHARLES VINCENT TOARMINA 'S RESPONSE TO REQUEST FOR DISCLOSURE - Page 12
                                                                                      04: 1~:J1 p.m.   01-21-2014       15 /49
214 521 2201          Calloway Norris Burdett
                                                                                          (




                                                    CAUSE NO. PR-13-2655-2

               Request 8:      R. l 94.2(h).    Produce any settlement agreements as described in Rule l 92.3(g).

                       Response:        None


               Request 9:      R.194.2(i).      Produce any \Vitness statements as described in Rule 192.J(h).

                      Response:         None


               Request l 0: R. J94.2(j).     Produce all medical records and bills that are reasonably related to the
               injuries or damages asserted or, in lieu thereof, an authorization permitting the disclosure of such
               medical records and bills.

                      Response:         Not applicable


               Request 11: R.194.2(k). Produce all medical records and bills obtained by you by virtue of an
               authorization furnished by Plaintiff.

                      Response:         Not applicable


               Request 12: R.194.2(1).      Produce the name, address, and telephone number of any person who
               may be designated as a responsible third party.

                      Response:         Not applicable




               CHARLES VINCENTTOARMINA'S RESPONSE TO REQUEST FOR DISCLOSURE- Page 13
                                                                                        04: 1~:J9 p.m.   01-21-2014        16/49
214 521 2201          Calloway Norris Burdett                                               I
                                                                                            !,




                                                    CAUSE NO. PR-13-2655-2




                                                       BRANDY BAXTER-THOMPSON
                                                       State Bar No. 24050265
                                                       bbthompson@cnbwlaw.com
                                                       3811 Turtle Creek Blvd., Suite 400
                                                       Dallas, Texas 75219
                                                       Telephone:     214/521-1520
                                                       Facsimile:     214/521-2201

                                                       Attorneys.for Charles Vincent Toarmina


                                                 CERTIFICATE OF SERVICE

                      This is to certify that on January 21, 20 I 4, a true and correct copy of the foregoing instrument
               was sent via facsimile, to the following attorneys ofrecord:

                        Michael L. Jones
                        Henry & Jones, L.L.P.
                        2902 Carlisle Street, Suite 150
                        Dallas, Texas 75204-4004




               CHARLES VINCENT TOARMINA'S RESPONSE TO REQUEST FOR DISCLOSURE- Page 14
                                        NO. PR-13-2655-2

       ESTATE OF                              §              IN THE PROBATE COURT
                                              §
       DAVID ANTHONY TOARMINA                 §                      N0.2
                                              §
       DECEASED                               §              DALLAS COUNTY, TEXAS


      CHARLES VINCENT TOARMINA'S FIRST SUPPLEMENTAL RESPONSE TO
                       REQUEST FOR DISCLOSURE

To:    Danyel Moffett, by and through her attorney of record, Michael L. Jones, Law Office of
       Henry & Jones, L.L.P., 2902 Carlisle St, Suite 150, Dallas, Texas 75204.


       Charles Vincent Toannina serves these First Supplemental Objections and Responses to

Danyel Moffett's First Request for Production pursuant to the TEXAS RULES OF CIVIL

PROCEDURE, as follows:




                                                  Respectfully submitted,

                                                  THE BARTOLOMEI FIRM




                                                  Luis P. Bartolomei
                                                  Texas State Bar No. 00796172
                                                  3710 Rawlins Suite 1600
                                                  Dallas, Texas 75219
                                                  Phone: (214) 741-2662
                                                  Fax: (214) 741-4717
                                                  ATTORNEYS FOR PLAINTIFF




                                                                                ..;;;   DEFENDANT'S
                                                                                ~         EXHIBIT
                                                                                I
                                     Certificate of Service

       I hereby certify that the forgoing instrument was served on all parties who have entered
an appearance in this matter, pursuant to the Texas Rules of Civil Procedure, on this 12th day of
September, 2014 via the following means:

VIA CMRRR70123460000079571107
Michael L. Jones
Law Office of Henry & Jones, L.L.P.
2902 Carlisle St, Suite 150
Dallas, Texas 75204




                                                  Luis P. Bartolomei
      CHARLES VINCENT TOARMINA'S FIRST SUPPLEMENTAL RESPONSE TO
                       REQUEST FOR DISCLOSURE

(e)    The name, address and telephone number of persons having knowledge of relevant facts,
       and a brief statement of each identified person's connection with the case;


Charles Vincent Toarmina
c/o Luis P. Bartolomei
3710 Rawlins St., Suite 1601
Dallas, Texas 75219
214-741-2662

Danyel Moffett
c/o Michael Jones Henry & Jones, L.L.P.
2902 Carlisle Street, Suite 150
Dallas, Texas 75204-4004

Elena, Steve, Alex and Maria Villanueva
2501 Schooner Dr
Plano, TX 75074
214-803-9333
Friends of Decedent and Toarmina family

Mathew, Amanda, Kathleen, and Greg Stephens
1115 Stratford
Richardson, TX 75080
972-680-8085
972-489-4732
Friends of Decedent and Toarmina family

Ryan, Gabriel, and Debra Figueroa
4144 Maple Shade Ave
Sachse, TX 75048
972-530-7046
214-418-4801
Friends of Decedent and Toarmina family

Steven Bieberly
2505 Meadow Ridge
Garland, TX 75044
214-418-4846
Friends of Decedent and Toarmina family
DaneBodnyk
4835 LBJ Fwy Suite 900
Dallas, TX 75244
972-898-8945
Co-Worker of Vince

Patrice Gardner
4835 LBJ Fwy Suite 900
Dallas, TX 75244
469-223-1535
Co-Worker of Vince

Erin Haney
4835 LBJ Fwy Suite 900
Dallas, TX 75244
214-532-0703
Fonner Co-Worker of Vince

Russell Johnston
4835 LBJ Fwy Suite 900
Dallas, TX 75244
817-793-2465
Fonner Co-Worker of Vince

Pam Depalo
1505 Sycamore St
Savannah, TX 76227
305-546-3654
Fonner Co-Worker of Vince

Leigh Taylor Attorney at Law
2700 Sherrill Park Ct
Richardson, TX 75082
214-906-1441
Fonner Tenant of Decedent's

Steve Macon
17817 Coit rd Apt 1304
Dallas, TX 75252
214-577-3383
Friend of Decedent's since college

Frances Wright Dowell
19022 Short Meadow
Forney, TX 75126
214-212-6656
Former wife of David Toarmina

John Paul Dowell
19022 Short Meadow
Forney, TX 75126
214-212-6656
Frances Wright Dowell's husband

Nicholas Toarmina (brother and co beneficiary with Charles Toarrnina)
851 Lake Carolyn Pkwy #208
Irving, TX 75039
615-507-8063
Decedent's son

Valarie and Clarence Raymond Mcgee
106 Weston Dr
Royse City, TX 75189
469-338-9263

Sherri Wright
15905 Bent Tree Forest Cr #1083
Dallas, TX 75248
972-880-5553

Marcella Wright
204 Patterson Dr
Greenville, TX 7 5402
214-212-8955

Pam Wright
3309 Nashville St
Greenville, TX 75402
903-456-1761

Renee and Anthony Ausmus
1955 Split Rail Ct
Marietta, GA
404-661-4041

Christina Carillo
13735 Stardust Ln
Farmers Branch, TX 75234
469-733-2939

Jami Lee Goins-Smith
13735 Stardust Ln
Farmers Branch, TX 75234
469-733-2939

Skip Nuss
Dallas, Texas
Former Co-worker of Decedent

Penny Baker Martin
Rockwall, Texas
Ex-girlfriend of Decedent

Grahmm Baker
Rockwall, Texas
Son of Penny Baker Martin

David Wilson
801 Table Rock Way
Lewisville, TX 7 5077
972-434-0213
College friend of Decedent

Derek and Kelsey Hubert
Address and phone number unknown
Decedent's neighbor

Cameron Bara
Address and phone number unknown

Britney Culver
Address and phone number unknown

Taryn Mosely
Address and phone number unknown

Crystal Duran
Address and phone number unknown

Dolores Eisenburg
8400 CR 353
Terrell, TX 75161
972-524-2331
Decedent's sister

Laura Mattheis
3601 Trailwood Ct
Tyler, TX 75707
903-253-3727
Decedent's sister

Vern Mattheis
3601 Trailwood Ct
Tyler, TX 75707
903-253-3729
Decedent's brother-in-law

Alan Eisenburg
8400 CR 353
Terrell, TX 75161
972-524-2331
Decedent's brother-in-law

Tony Delaune
Attorney at law
3110 Thomas Ave, #515
Dallas, TX 75204
469-766-6646
Decedent's nephew

Natalia Oehninger Attorney at Law
3110 Thomas Ave, #515
Dallas, TX 75204
757-450-8688
Decedent's nephew's fiance

Adam Delanue
8400 CR 353
Terrell, TX 75161
214-707 -1689
Decedent's nephew

Brittney Mcklosky
805 Jack Ct
Longview, TX 75601
903-331-2917
Decedent's niece

Ryan Mcklosky
805 Jack Ct
Longview, TX 75601
903-331-2917
Decedent's niece's husband
Hannah Toannina
3102 Bill Owens Pkwy
Longview, TX 75605
Decedent's niece

Noreen Freeman
3102 Bill Owens Pkwy
Longview, TX 75605
903-238-5537
Decedent's ex-sister-in-law

Chris and Melinda Toannina
5741 Westchester Meadow Dr St.
Charles, MO 63304
636-300-1852
Decedent's cousin and his cousin's wife

Lisa Toannina Grimes
Attorney at Law
305 Baker Ave
St. Louis, MO 63119
314-918-7310
Decedent's cousin

Tina Toarmina Brilla
141 Fallon Villa Ct
O'Fallon, MO 63368
314-640-9027
Decedent's cousin

Barbara Kudla
33 Wistar Way
O'Fallon, MO 63366
636-293-5406
Decedent's cousin

James, Eugenia, and Joe Villegas
95 Faybridge Manor Pkwy Lake
St. Louis, MO 63367
636-561-4342
Decedent's aunt, uncle and cousin

Kathy and Larry Ackermann
1590 Gallop Ln
Florissant, MO 63033
314-440-3918
Decedent's aunt and uncle
James and Holly Ackermann
1988 Northwest 157th
St. Clive, IA 50325
515-987-4165
Decedent's aunt and uncle

Virginia "Jenny" Ackermann
4425 North 121st Terrace
Kansas City, KS 66109
913-721-1015

Michael and Angela Ackermann
2405 Johnstown Dr
Florissant, MO 63033
314-839-7763

Maryann Toarmina
4105 Fillbrook Ln
Tyler, TX 75707
903-746-1122
Decedent's mother

Larry and Gina Wallace
3601 Therondunn Ct
Plano, TX 75023
972-596-2401
Larry Cell: 2144585917
Decedent's friends

Lyle and Kathy Land
109 Pecan Hallow Cir.
Coppell, TX 75019
214-995-9670
Decedent's friends

JeffHubenak
Attorney at Law and former Judge
3105 Point 0 Woods
Austin, TX 78733
512-423-4484
Decedent's friend

Ray Ward
6006 Andover Dr Apt 21
The Colony, TX 75056
214-564-5867
Decedent's friend

Bobby and Kathy Gardner
1106 Pinewood Ln
Seabrook, TX 77586
Decedent's friends

Bruce Richardson
5607 Richmond Ave
Dallas, TX 75206
214-394-8872
Decedent's friend

Kevin Shelly
2 Dorchester Circle
Longview, TX 75605
903-239-3092
Decedent's friend

Tom and Terry Gannon
400 Fritz Ln
Denton, TX 7 6208
940-231-2230
Decedent's friends

Rick Zucker
14412 White Pine Ridge Ln
Chesterfield, MO 63017
314-575-5557
Decedent's friend

Dave and Tracey Kreighbaum
PO Box
Port Isabel, TX
202-641-8269
Decedent's friends

Steve and Gwen Potz-Nielson
122 Kiowa Dr N
Lake Kiowa, TX 7 6240
940-727-8723
Decedent's friends

Jeff and Kumiko Dano
2904 Spring Lake Dr.
Richardson, TX 75082
Decedent's friends

Mark and Sharon Fritz
Attorney at Law
5918 Bent Trail
Dallas, TX 75247
Decedent's friends

Henery and Thelma Garcia
2205 Stonehenge Ln
Lewisville, TX 75056
972-492-0200
Decedent's friends

Jack and Hedi OrtJrien
515 39th St
West Palm Beach, FL 33407
214-770-7524
Decedent's friends

Steve and Karen Dobson
709 Royal Birkdale
Garland, TX 7 5044
972-414-1929
Decedent's friends

Judi and Mike Nelson
2810 Strother Cir
Garland, TX 7 5044
972-496-5725
Decedent's friends

Denise and Buddy Broyles
2106 W Y orksire Dr
Prosper, TX 75078
972-346-2557
Friend of Danyel Moffet

Lisa and Mark Puccio
13088 Cowper
Frisco, TX 75035
214-682-8026
Friend of Danyel Moffet
Trish Inge
3650 Alma Rd #922
Richardson, TX 75080
Friend of Danyel Moffet

Jack Moffett
914 Creekview Dr
Waxahacie, TX 75165
469-371-1837
Father of Danyel Moffet

Tavish and Dan Douglass
4120 Sun Meadow St.
Plano, TX 75024
Sister of Danyel Moffet

Any other person named by opposing parties or any other party in their Response to Request for
Disclosure.